'ORDER

On March 23, 2000, this Court granted a petition seeking transfer of jurisdiction over this appeal pursuant to Appellate Rule 11(B). The parties have now filed a “Report of Settlement” advising, the Court that they have reached a complete and full settlement in this matter. The Court therefore elects to dismiss the appeal. Having granted transfer and accepted jurisdiction over the appeal, however, the opinion of the Court of Appeals remains vacated. App.R. 11(B)(3).
The Clerk is directed to send a copy of this order to the trial court judge, to all counsel of record, and to West Publishing, the Court’s official reporter, so that it may note that Best Distributing Co., Inc. v. Seyfert Foods, Inc., 714 N.E.2d 1196 (Ind.Ct.App.1999) remains vacated.
All Justices concur in the order of dismissal.